PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re application of
Lowell HUGHES
Application No. 15/984,778
Filed: May 21, 2018
Attorney Docket No. 724017
:
:
:   DECISION ON PETITION
:
:



This is a decision on the request filed March 10, 2021, which is being treated under the unintentional provisions of 37 CFR 1.137(a).

The petition is DISMISSED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, November 14, 2019, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on February 15, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item (2).

In regards to item 2:

It is noted that petitioner has submitted a COVID-19 statement of delay requesting a waiver of the $525.00 petition fee for the present petition.  However, under the available CARES Act relief the petition to revive and the statement of delay must have been filed by July 31, 2020, to be eligible for the fee waiver.1 In this case the COVID-19 statement of delay was filed June 27, 2020 and the petition to revive was filed March 10, 2021.  As a result, the sua sponte waiver of the petition fee under 37 CFR 1.17(m) is not granted and petitioner is required to pay the petition fee of $525.00.

As a result, the petition is considered as being submitted without the required fee. In this regards, the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  

Since the petition in the above identified application was not accompanied by the correct payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions


By internet:		EFS-Web2 


Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  
 

/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions





    
        
            
    

    
        1 See June 2020 Update CARES Act
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)